Case 3:19-cv-00657-TAD-KLH Document 26 Filed 03/10/20 Page 1 of 5 PagelD #: 536

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

MONROE DIVISION
SUNDEE WILHITE BOLTON AND CIVIL ACTION NO, 3:19-cv-00657
TOMMY RAY BOLTON
V. JUDGE: TERRY A DOUGHTY
WENDELTA PROPERTY HOLDINGS,
LLC, LIBERTY MUTUAL INSURANCE MAGISTRATE KAREN L. HAYES
COMPANY

AMENDING COMPLAINT FOR DAMAGES
NOW INTO COURT, through undersigned counsel, come SUNDEE WILHITE
BOLTON and TOMMY RAY BOLTON, who, with leave of Court, amend their petition herein
as follows:
Paragraph 1]
Tommy Ray and Sundee Bolton are husband and wife, and major residents of Ouachita
Parish, whose mailing address is 122 Heritage Drive, West Monroe, LA 71291. They are
citizens of Louisiana.
Paragraph 2

Made defendants herein are:

a. WENDELTA PROPERTY HOLDINGS, LLC [“Wendelta”], a citizen of
Mississippi, and a foreign limited liability company which is licensed to do and
doing business in Louisiana, and which has as its agent for service of legal process
Cogency Global, Inc., 3867 Plaza Tower Dr., 1“ Floor, Baton Rouge, LA 70816;

b. WENDELTA, INC., a citizen of Mississippi, and a foreign limited liability
company which is licensed to do and doing business in Louisiana, and which has

as its agent for service of legal process Cogency Global, Inc., 3867 Plaza Tower
Dr., 1* Floor, Baton Rouge, LA 70816;
Case 3:19-cv-00657-TAD-KLH Document 26 Filed 03/10/20 Page 2 of 5 PagelD #: 537

C. LIBERTY MUTUAL INSURANCE COMPANY [“Liberty Mutual”], a foreign
insurance company licensed to do and doing business in Louisiana, which may be
served with legal process through the Louisiana Secretary of State, 8585 Archives
Ave., Baton Rouge, La. 70809; and

d. MARY WASHINGTON, a citizen of Louisiana and a major resident of Monroe,
Ouachita Parish, Louisiana, whose address is 5131 Highland Road, Monroe, La.
71202.

Paragraph 6
The manager of the store, Mary Washington, approached and asked if she was okay.
Petitioner was helped from the floor and sat down. Mary Smith requested that Petitioner fill out
a report, which she consented to and which the manager completed. A copy of the report was
requested, but was not then provided. However, it was later provided through discovery, and
confirmed the floor was wet, no wet floor signs were out, Mrs. Bolton fell and after her fall was
complaining of injuries.
Paragraph 7
Petitioner asked whether someone had spilled a drink to cause the floor to be wet, and
was told by Mary Washington that there was a leaking vent overhead which had been dripping
condensation. She indicated store employees had been asking store management to have the
leakage fixed for months, but it had never been repaired. The manager indicated this leakage was
why she fell. The water on the floor was from this drip. Shortly after this incident, photographs
were taken depicting the leaking vents.
Paragraph 8
In the area where the water was, the floor was dark colored, and there were no cones or

signs or warnings of any type to alert Petitioner or other customers there was water on the floor.

After her fall, store employees put out cones.
Case 3:19-cv-00657-TAD-KLH Document 26 Filed 03/10/20 Page 3 of 5 PagelD #: 538

Paragraph 10
Defendants have acknowledged the Wendy’s store was operated by Wendelta Property
Holdings, LLC. However, Petitioners join Wendelta, Inc., which had the same address and
agent, which may have leased the property at the time. Wendelta Property Holdings, LLC,
Wendelta, Inc., Mary Washington and other employees of Wendy’s were insured by a policy of
liability insurance issued by Liberty Mutual, providing coverage for injuries caused by the
neglect or fault of these persons and inuring to the benefit of those injured by this neglect or
fault.
Paragraph 12
Mrs. Bolton’s fall and resulting injuries were solely and proximately caused by the
substandard conduct of defendants and other managers and employees of the Wendy’s restaurant
in failing to protect patrons from hazardous and unreasonably dangerous conditions or to warn
them of the same, and for the followimg non-exclusive reasons:
€. Failing to maintain the premises in a safe condition;

f. Failing to post, or insure the posting by others of signs or warnings to alert patrons
of the hazardous condition of the floor;

g. Failing to repair a leaking condition about which they had been specifically
informed for months which created a known hazard to unsuspecting customers

and other persons within the store;

h. Failing to promptly repair a leakage problem which they knew was causing
customers to slip and fall; and

i. In other particulars to be shown at trial.
Paragraph 12a
Petitioners assert that Mary Washington, as Manager, had the duty to protect, warn and

safeguard customers of Wendy’s from hazardous and unreasonably dangerous conditions; and
Case 3:19-cv-00657-TAD-KLH Document 26 Filed 03/10/20 Page 4 of 5 PagelD #: 539

that Mrs. Washington had knowledge of leaking vents well in advance of the incident made the
basis of this suit. She had reported the leakage and requested repairs. Despite this awareness,
and having reported repeated leakage, Mary Washington did not block off the area or leave
warning cones. With knowledge the drip would recur, Mary Washington tock no preventive
efforts other than having another spill cleaned up after being told water was again on the floor.
Petitioners assert that when water was noticed on the floor, cones would be placed only until the
area was mopped off, and then all warnings would be removed. No further action would be
taken until someone again reported water from the dripping vents, when the same procedure
would be taken. But this manager specifically knew there would be further leakage because
repairs had not been made, and knew customers would be endangered by the water on the floor.
Mrs. Washington is individually and jointly liable.

Paragraph 18

Complainants adopt as if set out in extenso herein other allegations contained within the
original Petition (Complaint).

WHEREFORE, Petitioners pray that Defendants be cited and served with citation and
this Petition, and ordered to answer same; and that after trial or due proceedings are had, that
there be judgment herein in favor of SUNDEE WILHITE BOLTON AND TOMMY RAY
BOLTON, and against WENDELTA PROPERTY HOLDINGS, LLC; WENDELTA, INC.;
MARY WASHINGTON and LIBERTY MUTUAL INSURANCE COMPANY, jointly and
in solido, in an amount deemed reasonable by this Court, together with interest at the iegal rate

from date of judicial demand until paid and all costs of this proceeding.
Case 3:19-cv-00657-TAD-KLH Document 26 Filed 03/10/20 Page 5 of 5 PagelD #: 540

Respectfully submitted,

By: /s/ Charles H. Heck.
CHARLES H. HECK, Bar No. 06743
CHARLES H. HECK, JR. Bar No. 25704
HECK LAW FIRM, L.L.P.

1900 N. 18™ Street, Ste. 430

Monroe, Louisiana 71201

Phone: 318-322-0744

Fax: 318-322-0746

and
Christian C. Creed, Bar No. 23701
CREED & CREED
1805 Tower Drive
Monroe, Louisiana 71201
Phone: 318-362-0086
Fax: 318-326-0816
Counsel for Sundee Wilhite Bolton and
Tommy Ray Bolton
CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the foregoing has been served upon all counsel of

record via facsimile, electronic mail, and/or U.S. Mail, properly addressed and postage prepaid,

on January 30, 2020.

/s/ Charles H. Heck
CHARLES H. HECK, Bar #06743

Please Serve Defendants:

L. Wendelta, Inc., through its agent for service of legal process Cogency Global, Inc., 3867
Plaza Tower Dr., 1‘ Floor, Baton Rouge, LA 70816; and

2. Mary Washington, at 5131 Highland Road, Monroe, La. 71202.
